                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 1 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 12 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 2 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 13 of 31




                                              EXHIBIT C
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 3 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 14 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 4 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 15 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 5 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 16 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 6 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 17 of 31




                                              EXHIBIT D
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 7 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 18 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 8 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 19 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 9 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 20 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 10 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 21 of 31




                                              EXHIBIT E
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 11 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 22 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 12 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 23 of 31




                                              EXHIBIT F
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 13 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 24 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 14 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 25 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 15 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 26 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 16 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 27 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 17 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 28 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 18 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 29 of 31
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 19 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 30 of 31




                                              EXHIBIT G
                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                          Exhibits A-N Pages 81-120 Page 20 of 40
ELECTRONICALLY FILED
    7/1/2015 6:39 PM
    2014-M2-001791
     PAGE 31 of 31
Case 19-35308                                                   ELECTRONICALLY
                   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit FILED
                                                                     7/1/2015 6:45 PM
                      Exhibits A-N Pages 81-120 Page 21 of 40        2014-M2-001791
                                                                       ROOM: 0204
                                                                        PAGE 1 of 2
                                                                   CIRCUIT COURT OF
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS   COOK COUNTY, ILLINOIS
                                                            SUBURBAN MUNICIPAL DIVISION
                   SECOND MUNICIPAL DISTRICT, CIVIL DIVISION    CLERK DOROTHY BROWN

ROBERT GOLDEN, an Individual,                 )
                                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )     2014 M2 001791
                                              )
LANNY GIBRICK, an Individual,                 )     Room 202
d/b/a ALAN’S DRAPERIES, INC.,                 )
an Illinois Corporation                       )
(involuntarily dissolved).                    )
                                              )
                                              )
       Defendant.                             )

                    PETITION FOR ATTORNEY’S FEES POST-JUDGMENT

       NOW COMES Plaintiff ROBERT GOLDEN, by and through his attorney, The Law

Offices of Brendan R. Appel, LLC, and petitions this Honorable Court for an award of post-

judgment attorneys fees against Defendant LANNY GIBRICK d/b/a ALAN’S DRAPERIES,

INC., and in support thereof, states as follows:

       1.      Default judgment was entered against the Defendant on December 16, 2014 in the

amount of $16,374.23 plus costs. This award included $3,374.23 for Plaintiff’s attorney’s fees

and costs.

       2.      The award of attorney’s fees was proper because Plaintiff’s claim was for

violations of the Illinois Deceptive Business Practices Act, which permitted this Court to provide

reasonable attorney’s fees and costs to the prevailing party. 815 ILCS 505/10(b)(c).

       3.      Plaintiff, a prevailing party on a final judgment, has continued to incur costs and

attorney’s fees in pursuit of its judgment. These costs and fees have been compounded by
Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                Desc Exhibit
                       Exhibits A-N Pages 81-120 Page 22 of 40


Defendant’s lies under oath during a Citation examination and violations of Plaintiff’s Citation to

Discover Assets. See Plaintiff’s Rule to Show Cause against Defendant.

         4.    This Honorable Court may award post-judgment attorney’s fees under the Act, or

as a sanction for Defendant’s violations.

         WHEREFORE, Plaintiff, ROBERT GOLDEN, respectfully requests that this Court

award him attorney’s fees post-judgment against Defendant LANNY GIBRICK d/b/a ALAN’S

DRAPERIES, INC., in an amount to be proved by affidavit, and for such further relief as this

Court deems just and necessary.



Dated:         July 1, 2014

                                             Respectfully submitted,


                                             __________________________________________
                                             The Law Offices of Brendan R. Appel, LLC
                                             Attorney for Plaintiff


The Law Offices of Brendan R. Appel, LLC
Brendan R. Appel
Alex P. Blair
191 Waukegan Road, Suite 360
Northfield, Illinois 60093
(847) 730-4224          (847) 730-4114 (facsimile)
Attorney No.: 38354




                                                2
Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                   Exhibits A-N Pages 81-120 Page 23 of 40




                    EXHIBIT J
   Case 19-35308             Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21           Desc Exhibit
                                Exhibits A-N Pages 81-120 Page 24 of 40

                        LAW OFFICES OF BRENDAN R. APPEL, LLC
191 Waukegan Road                                                                          BRENDAN R. APPEL
Suite 360                                                                                  Managing Attorney
Northfield, Illinois 60093

Telephone: 847.730.4224
                                                 BA                                        bappel@balegal.com

                                                                                           ALEX P. BLAIR
Facsimile: 847.730.4114                                                                    Associate Attorney
                                                                                           ablair@balegal.com




March 17, 2015


VIA U.S. MAIL

Lanny Gibrick
501 Thorndale Drive
Buffalo Grove, IL 60089

Re:      Alan’s Draperies Order No. 3294

Dear Mr. Gibrick:

As you requested, enclosed please find a settlement agreement that allows you to make payments towards paying
off the judgment entered against you in the above-entitled case. Please contact me with any questions. If you
agree with the settlement, please sign and return the agreement to me.

Very truly yours,
LAW OFFICES OF BRENDAN R. APPEL, LLC


Brendan R. Appel

Enclosure




                                            WWW.BALEGAL.COM
Case 19-35308      Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                Desc Exhibit
                      Exhibits A-N Pages 81-120 Page 25 of 40


                                SETTLEMENT AGREEMENT

      This Settlement Agreement (the “Agreement”) is entered into by and between Robert
Golden (hereinafter “Robert”) and Lanny Gibrick d/b/a Alan’s Draperies, Inc. (hereinafter
“Lanny”).

                                         I.   RECITALS

WHEREAS, Robert and Lanny entered into a contract on or about March 18, 2014 for Lanny to
provide and install various window treatments including sheers, blinds and drapes (hereinafter
the “Contract”).

WHEREAS, Robert filed a lawsuit against Lanny for breach of contract, violations of the
Consumer Fraud & Deceptive Business Practices Act, and common law fraud in the Circuit
Court of Cook County numbered 14 M2 001791 (the “Lawsuit”). Robert obtained a judgment by
default against Lanny on December 16, 2014 for $16,374.23 plus costs and interests (the
“Judgment”). The Judgment included $8,000.00 in compensatory damages, $5,000.00 in punitive
damages for fraud, and $3,374.23 in attorney’s fees and costs. To date, the amount of the
Judgment with interest and costs is $16,863.59 (the “Agreed Judgment Amount”).

WHEREAS, Lanny wishes to enter into a payment plan in order to satisfy the judgment and
avoid incurring future interest charges, the Parties have reached a mutually acceptable agreement
for settlement of their disputes.

                          II.   INCORPORATION OF RECITALS

The recitals set forth above are incorporated by reference as terms of this Agreement and are a
material part of the consideration for this Agreement.

            III. CONSIDERATION FOR THE SETTLEMENT AGREEMENT

1.    Lanny will pay to Robert a total of $16,863.59. Payments of the $16,863.59 will be
made by thirty-three (33) individual monthly payments of $500, and one (1) payment of $363.59.
The payments will be made in certified funds, payable to “Law Offices of Brendan R. Appel,
LLC” at 191 Waukegan Road, Suite 360, Northfield, Illinois 60093, in accordance with the
payment schedule attached hereto as Exhibit A.

2.      So long as the payments are timely made pursuant to this Agreement, Robert will take no
further enforcement action on the Judgment and will agree to defer post-judgment interest
beyond the Agreed Judgment Amount. Post-judgment interest will continue to accrue at the
statutory rate during the life of this Agreement. Once Lanny makes all payments as set forth in
Exhibit A, Robert will waive all rights to the accrued outstanding post-judgment interest. At all
times during this Agreement, Lanny shall retain the right to repay the outstanding balance of the
Agreed Judgment Amount in full, without penalty. Such repayment shall have the same effect of
making all scheduled payments as contemplated by Exhibit A.

3.     The parties agree that Lanny has a seven (7) day grace period to pay the amounts owed in
Exhibit A. Should Lanny fail to pay on the date due or within the grace period, Robert shall be
                                                   1 of 4
                      Golden v. Gibrick, et al. 14 M2 001791 Settlement Agreement
Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                Desc Exhibit
                       Exhibits A-N Pages 81-120 Page 26 of 40

entitled accelerate the balance then due, including the accumulated statutory post-judgment
interest from the date of the Judgment, and take any enforcement proceeding against Lanny as
allowed by law. In the event of a breach of this Agreement by Lanny, Robert shall be entitled to
an award of his attorney’s fees and costs incurred to enforce this Agreement.

                               IV. GENERAL PROVISIONS

4.      Each of the Parties affirms and acknowledges that it has fully read and appreciates and
understands the words, terms, conditions, and provisions of this Agreement, is fully and entirely
satisfied with the same, and has executed this Agreement voluntarily and of their own free act
and will. Each of the Parties further represents and warrants that each of the persons executing
this Agreement on its behalf has full and complete legal authority to do so, and to thereby bind
the Parties on behalf of whom the Agreement is executed.

5.     The terms of this Agreement are contractual in nature. The headings are for convenience
only and do not limit the described paragraphs in any manner.

6.      The terms of this Agreement constitute the entire agreement between and among the
Parties hereto superseding all prior oral and written agreements between the Parties, and shall
inure to the benefit of and bind the Parties hereto, their heirs, legatees, devisees, executors,
successors, administrators, and assigns. This Agreement may not be altered, amended, modified
or otherwise changed in any manner except by written instrument executed by the Parties hereto.

7.      It is agreed that the illegality or invalidity of any term or clause of this Agreement shall
not affect the validity of the remainder of this Agreement, and the Agreement shall remain in
full force and effect as if any such illegal or invalid term or clause of this Agreement were not
contained herein.

8.     This Agreement shall be construed in accordance with Illinois Law.

9.     This Agreement consists of four (4) pages, and may be executed in one or more
counterparts, each of which will be deemed an original, but all of which together shall constitute
one and the same instrument.

10.    Each party entered into this agreement freely and without duress. Robert was represented
by counsel. Lanny had the opportunity to retain counsel but knowingly waived the right to be
represented by counsel.

11.     This Agreement represents the collaborative drafting of the Parties. Accordingly, no
provision of this Agreement shall be deemed to have been drafted by either Party or their
attorney. Therefore, any uncertainty or ambiguity shall not be construed against either Party as
the drafter of such uncertain or ambiguous provision.

12.     Nothing in this Agreement shall be read as refuting, waiving or denying any claim made
in the Lawsuit. This Agreement consists solely of an enforcement agreement between Robert as
sole Judgment creditor and Lanny as Judgment debtor.



                                                    2 of 4
                       Golden v. Gibrick, et al. 14 M2 001791 Settlement Agreement
Case 19-35308      Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                    Desc Exhibit
                      Exhibits A-N Pages 81-120 Page 27 of 40


13.   At the election of Robert and without notice, the full amount of the Agreed Judgment
Amount plus post-judgment interest from the date of this Agreement, less the paid installments
made prior to, shall become at once due and payable in the event of the filing by or against
Lanny of any bankruptcy action or the declaration of bankruptcy by Lanny.

IN WITNESS WHEREOF, each of the Parties has executed this Agreement on the date and
year written below.


Date:         March_____, 2015.



Robert Golden                                                  Lanny Gibrick d/b/a
                                                               Alan’s Draperies, Inc.




By: __________________________                                 ___________________________




                                                  3 of 4
                     Golden v. Gibrick, et al. 14 M2 001791 Settlement Agreement
Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                  Desc Exhibit
                   Exhibits A-N Pages 81-120 Page 28 of 40


                                        EXHIBIT A

                                PAYMENT SCHEDULE

                 Payment Due
                     Date               Payment Amount              Balance Owed
            1      4/1/2015                 $500.00                  $16,363.59
            2      5/1/2015                 $500.00                  $15,863.59
            3      6/1/2015                 $500.00                  $15,363.59
            4      7/1/2015                 $500.00                  $14,863.59
            5      8/1/2015                 $500.00                  $14,363.59
            6      9/1/2015                 $500.00                  $13,863.59
            7     10/1/2015                 $500.00                  $13,363.59
            8     11/1/2015                 $500.00                  $12,863.59
            9     12/1/2015                 $500.00                  $12,363.59
           10      1/1/2016                 $500.00                  $11,863.59
           11      2/1/2016                 $500.00                  $11,363.59
           12      3/1/2016                 $500.00                  $10,863.59
           13      4/1/2016                 $500.00                  $10,363.59
           14      5/1/2016                 $500.00                   $9,863.59
           15      6/1/2016                 $500.00                   $9,363.59
           16      7/1/2016                 $500.00                   $8,863.59
           17      8/1/2016                 $500.00                   $8,363.59
           18      9/1/2016                 $500.00                   $7,863.59
           19     10/1/2016                 $500.00                   $7,363.59
           20     11/1/2016                 $500.00                   $6,863.59
           21     12/1/2016                 $500.00                   $6,363.59
           22      1/1/2017                 $500.00                   $5,863.59
           23      2/1/2017                 $500.00                   $5,363.59
           24      3/1/2017                 $500.00                   $4,863.59
           25      4/1/2017                 $500.00                   $4,363.59
           26      5/1/2017                 $500.00                   $3,863.59
           27      6/1/2017                 $500.00                   $3,363.59
           28      7/1/2017                 $500.00                   $2,863.59
           29      8/1/2017                 $500.00                   $2,363.59
           30      9/1/2017                 $500.00                   $1,863.59
           31     10/1/2017                 $500.00                   $1,363.59
           32     11/1/2017                 $500.00                    $863.59
           33     12/1/2017                 $500.00                    $363.59
           34      1/1/2018                 $363.59                     $0.00


                                               4 of 4
                  Golden v. Gibrick, et al. 14 M2 001791 Settlement Agreement
   Case 19-35308             Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                Exhibits A-N Pages 81-120 Page 29 of 40

                        LAW OFFICES OF BRENDAN R. APPEL, LLC

191 Waukegan Road                                                                             BRENDAN R. APPEL
Suite 360                                                                                     Managing Attorney
Northfield, Illinois 60093

Telephone: 847.730.4224
                                                   BA                                         bappel@balegal.com

                                                                                              ALEX P. BLAIR
Facsimile: 847.730.4114                                                                       Associate Attorney
                                                                                              ablair@balegal.com



May 19, 2015


VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

Lanny Gibrick
501 Thorndale Drive
Buffalo Grove, IL 60089

Re:      Golden v. Gibrick; 2014 M2 001791

Dear Mr. Gibrick:

Because we have not heard from you regarding our settlement proposal, this firm is resuming collection efforts
against you. Enclosed is a Citation to Discover Assets. You are directed to appear for an examination on June 11,
2015 at 9:30 a.m. in Room 202, at the Cook County District Two Courthouse, which is located at 5600 Old
Orchard Road, Skokie, Illinois. If you fail to appear you could be at risk for contempt of court, as described
more fully in the Citation.

Very truly yours,
LAW OFFICES OF BRENDAN R. APPEL, LLC




Alex P. Blair

Enclosures




                                             WWW.BALEGAL.COM
Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                   Exhibits A-N Pages 81-120 Page 30 of 40




                   EXHIBIT K
                                             Case 19-35308        Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                 Desc Exhibit
                                                                     Exhibits A-N Pages 81-120 Page 31 of 40
                                                                                                                                    FILED
                                                                                                                                    12/12/2019 1:34 PM
                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                                                                                    CIRCUIT CLERK
                                                                 SECOND MUNICIPAL DISTRICT, CIVIL DIVISION
                                                                                                                                    COOK COUNTY, IL
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                                                                                    20142001791
                                             ROBERT GOLDEN, an Individual,                 )
                                                                                           )                                        7707875
                                                     Plaintiff,                            )
                                                                                           )
                                             v.                                            )       2014 M2 001791
                                                                                           )
                                             LANNY GIBRICK, an Individual,                 )       Room 202
                                             d/b/a ALAN’S DRAPERIES, INC.,                 )
                                             an Illinois Corporation                       )
                                             (involuntarily dissolved).                    )
                                                                                           )
                                                     Defendant.                            )

                                                  PLAINTIFF’S PETITION FOR RULE TO SHOW CAUSE FOR INDIRECT CIVIL
                                                  CONTEMPT AGAINST THIRD-PARTY DEFENDANT AND FOR OTHER RELIEF

                                                     NOW COMES Plaintiff ROBERT GOLDEN, by and through his attorney, The Law

                                             Offices of Brendan R. Appel, LLC, and for his Petition for Rule to Show Cause (“Petition”) as to

                                             why Third Party Defendant Offspings2, Inc. d/b/a Vertical Blinds Factory (“Vertical”) should

                                             not be held in indirect civil contempt of Court for his violation of the Citation to Discover Assets

                                             to a Third Party dated June 21, 2019 (“Citation”) (attached hereto as Exhibit A) and for other

                                             relief, states as follows:

                                                                                        Introduction

                                                     Defendant and Judgment Debtor, Lanny Gibrick (“Defendant”), has worked as an

                                             independent contractor for Vertical since at least 2015. On June 26, 2019, Vertical was served a

                                             Citation to Discover Assets to a Third Party. In disregard of the transfer prohibitions in this

                                             Court’s Citation, Vertical continued to make payments to the Defendant thereafter in the amount

                                             of at least $14,043.00. Therefore, Vertical should be held in indirect civil contempt until the

                                             same sum, and attorney’s fees incurred in bringing this Petition, is paid over to Plaintiff.
                                             Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21               Desc Exhibit
                                                                    Exhibits A-N Pages 81-120 Page 32 of 40


                                                                         Common Facts and Procedural History

                                                    1.      On December 16, 2014, this Court entered a default judgment against the
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                             Defendant in the amount of $16,374.23 and in favor of the Plaintiff. See Judgment dated

                                             December 16, 2014 attached hereto as Exhibit B.

                                                    2.      On June 26, 2019, Vertical was served by U.S. Certified Mail with a Citation to

                                             Discover Assets to a Third Party with an attached rider simply requesting copies of “checks

                                             written, including the front and back, of all payments made to Lanny Gibrick for any kind of

                                             work or services performed during the last forty-eight (48) months.” (Ex. A.)

                                                    3.      The Citation also prohibited the Vertical “from making or allowing any transfer or

                                             other disposition of, or interfering with, any property not exempt from execution or garnishment

                                             belonging to the judgment debtor or to which the judgment debtor may be entitled or which may

                                             be acquired by or become due to the judgment debtor and from paying over or otherwise

                                             disposing of any money not so exempt, which is due or becomes due to the judgment debtor,

                                             until further order of court or termination of the proceedings.”

                                                    4.      Scott Pinsky, President of Vertical, responded to Plaintiff’s counsel with copies of

                                             1099s and only six (6) months of checks written between January 2019 and June 21, 2019.

                                                    5.      On July 24, 2019, Scott, as President of Vertical, filed the Answer of Third Party

                                             Respondent Citation (“Answer”), including an answer to the Interrogatories that stated he did not

                                             have in his possession, custody or control any personal property or monies belonging to the

                                             Defendant.

                                                    6.      On September 18, 2019, Scott sent copies of checks from 2016, 2017, and 2018.

                                                    7.      Due to Vertical’s delay in complying with the Rider, Plaintiff’s counsel

                                             repeatedly requested copies of all additional checks that were paid to the Defendant since June




                                                                                              2
                                             Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21              Desc Exhibit
                                                                    Exhibits A-N Pages 81-120 Page 33 of 40


                                             21, 2019, but Vertical failed to respond. See Emails dated September 18, 2019, September 19,

                                             2019, October 3, 2019, and October 14, 2019 attached hereto as Exhibit C.
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                    8.      On November 5, 2019, a conditional judgment was entered against Vertical in the

                                             amount of $19,984.72 and the Citation was continued until December 18, 2019 at 1:30 p.m. See

                                             Order dated November 5, 2019 attached hereto as Exhibit D.

                                                    9.      On November 15, 2019, after Plaintiff’s counsel sent correspondence and a copy

                                             of the conditional judgment, prompting Vertical to provide copies of checks paid to the Plaintiff

                                             since June 21, 2019.

                                                    10.     On December 10, 2019, Vertical was served by the Cook County Sheriff with an

                                             Amended Wage Summons Deduction to Confirm Conditional Judgment. See Cook County

                                             Sheriff’s Proof of Service attached hereto as Exhibit E.

                                                                       Count I – Indirect Civil Contempt of Court

                                                    11.     On August 2, 2019, based on the Defendant’s examination, a new Citation to

                                             Discover Assets to a Third-Party was served on Chase for all accounts in the name of the

                                             Defendant.

                                                    12.     Chase’s subsequent response included monthly bank statements from the joint

                                             account shared by the Defendant and his son, Justin Gibrick, which showed the following

                                             pertinent transactions:

                                                                a. 7/11/2019 - $480.00 - QuickPay with Zelle Payment From Offsprings Inc

                                             See Chase Bank Statement dated June 21, 2019 through July 19, 2019 attached hereto as Exhibit

                                             F.




                                                                                             3
                                             Case 19-35308           Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Exhibit
                                                                        Exhibits A-N Pages 81-120 Page 34 of 40


                                                     13.      On September 5, 2019, the continued citation examination of the Defendant was

                                             held outside of Courtroom 202. In relevant part, the Defendant made the following
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                             statements/responses during the examination:

                                                                    a. He does not have his own bank account, but uses Justin’s Chase account to

                                                                       make deposits and withdrawals;

                                                                    b. He performs work for Offsprings’ city stores and payments are deposited

                                                                       through Chase QuickPay into Justin’s Chase account;

                                                     14.      Vertical additionally paid 19 checks to the Defendant between June 28, 2019 and

                                             November 12, 2019 totaling $13,563.00, which were endorsed by the Defendant and deposited.

                                             See Check Copies attached hereto as Exhibit G.

                                                     15.      Between the date the Citation was served and July 24, 2019 when the Answer was

                                             filed, Vertical paid 5 checks to the Defendant in the aggregate amount of $3,154.00 and 1

                                             QuickPay in the amount of $480.00 for a total of $3,634.00.

                                                     16.      The aforementioned monies were required to be paid to the Plaintiff pursuant to

                                             the Citation, but Vertical paid the monies to the Defendant instead.

                                                     17.      Vertical made and/or allowed transfers, disposed of, and interfered with property

                                             belonging to Defendant that should have been paid to the Plaintiff.

                                                     18.      Vertical filed its Answer stating it was not in possession of property belonging to

                                             the Defendant despite having possessed at least $3,634.00 – in violation of the 1-109

                                             certification.

                                                     19.      Plaintiff has established a prima facie case requiring the Court to issue a Rule

                                             instanter why Vertical should not be held in indirect civil contempt of court for violating the

                                             Citation against it.




                                                                                                4
                                             Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21                 Desc Exhibit
                                                                    Exhibits A-N Pages 81-120 Page 35 of 40


                                                    20.      The court may punish any party who violates the restraining provision of a

                                             citation as and for a contempt. 735 ILCS 5/2-1402(f)(1).
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                    21.      Third Party Defendant Offspings2, Inc. d/b/a Vertical Blinds Factory should be

                                             held in indirect civil contempt of Court for its willful (and without just cause) failure to abide by

                                             the Citation.

                                                    22.      Third Party Defendant Offspings2, Inc. d/b/a Vertical Blinds Factory’s

                                             unreasonable and wilful actions have forced Plaintiff to incur additional otherwise unnecessary

                                             attorney’s fees and costs in discovering its violations and in bringing this Petition for Rule to

                                             Show Cause before the Court.

                                                    WHEREFORE, the Plaintiff, ROBERT GOLDEN, respectfully requests that this

                                             Honorable Court:

                                                             a. Issue a Rule to Show Cause instanter why the Third Party Defendant,
                                                                Offspings2, Inc. d/b/a Vertical Blinds Factory, should not be held in indirect
                                                                contempt of court;

                                                             b. Enter an order finding the Third Party Defendant, Offspings2, Inc. d/b/a
                                                                Vertical Blinds Factory, in indirect civil contempt of Court for violating this
                                                                Court’s June 21, 2019 Citation;

                                                             c. Order the Third Party Defendant, Offspings2, Inc. d/b/a Vertical Blinds
                                                                Factory, to pay the full amount that should have been turned over to the
                                                                Plaintiff while subject to the Citation or, in the alternative, order Scott Pinsky
                                                                remanded to Cook County Jail until he pays the full amount that should have
                                                                been turned over to the Plaintiff; and

                                                             d. Order the Third Party Defendant, Offspings2, Inc. d/b/a Vertical Blinds
                                                                Factory, to pay reasonable attorney’s fees and costs and expenses to Plaintiff
                                                                ROBERT GOLDEN and/or his attorneys for all collection efforts and for
                                                                bringing and litigating this Petition; and

                                                             e. For such other relief that this Honorable Court deems just and equitable.




                                                                                               5
                                             Case 19-35308    Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21       Desc Exhibit
                                                                 Exhibits A-N Pages 81-120 Page 36 of 40


                                                                                        Respectfully submitted,
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                                        __________________________________________
                                                                                        The Law Offices of Brendan R. Appel, LLC
                                                                                        Attorneys for Plaintiff

                                             The Law Offices of Brendan R. Appel, LLC
                                             Brendan R. Appel
                                             Selwyn M. Skevin (Of Counsel)
                                             191 Waukegan Road, Suite 360
                                             Northfield, Illinois 60093
                                             (847) 730-4224
                                             (847) 730-4114 (facsimile)
                                             bappel@balegal.com
                                             Attorney No.: 38354




                                                                                           6
                                             Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21   Desc Exhibit
                                                                Exhibits A-N Pages 81-120 Page 37 of 40
                                                                                                                 FILED
                                                                                                                 12/12/2019 1:34 PM
                                                                                                                 DOROTHY BROWN
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
FILED DATE: 12/12/2019 1:34 PM 20142001791




                                                                                                                 20142001791




                                                                EXHIBIT A
                                        Case 19-35308 Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21
                         Return Date: 7/25/2019                                                                                                Desc Exhibit
                         Hearing Date: 7/25/2019 9:30 AM - 9:30 Exhibits
                               Citation to Discover Assets to aAM
                                                                         A-N Pages 81-120 Page 38 of 40
                                                                 Third Party             (03/14/18) CCM 0124 A
                         Courtroom Number: 0202
                         Location: District 2IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                              Court                                                                                            FILED
                                 Cook County, IL                                                                                               6/21/2019 2:09 PM
                                                                                    2ND DISTRICT
                                                              MUNICIPAL DEPARTMENT/_______                                                     DOROTHY BROWN
                                                                                                                                               CIRCUIT CLERK
                                             Robert Golden                                                                                     COOK COUNTY, IL
                                                                                                                                               20142001791
                            PM 20142001791
                               20142001791




                                                                                               Plaintiff
                                                                          v.
                                             Lanny Gibrick d/b/a Alan's Draperies, Inc.                      Case No.   2014 M2 001791
                                                                                                                        _______________
                       2:09 PM




                                                                                           Defendant
             6/21/2019 1:34
       DATE:12/12/2019




                                             Offsprings2, Inc. d/b/a Vertical Blinds Factory
                                                                                          Respondent
 FILEDDATE:




                                                                       CITATION TO DISCOVER ASSETS TO A THIRD PARTY
                                                 Offsprings2, Inc. d/b/a Vertical Blinds Factory 9161 N. Milwaukee Ave., Niles, IL 60714
FILED




                                             To: _________________________________________________


                                             appear on      7/25/19                                           202
                                                                                                           __________ located at:

                                                                  50 W Washington
                                                                  Chicago, IL 60602
                                                                  District 2 - Skokie
                                                                  5600 Old Orchard Rd                              10220 S 76th Ave
                                                                  Skokie, IL 60077




                                                                           12/16/14 in favor of Plaintiff _________________________________
                                                                         ___________                      Robert Golden                     and
                                             against Defendant(s) Lanny Gibrick/Alan's Draperies                                           14M2001791

                                             of $     16,374.23                                                            19,341.59




                                                    Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois              cookcountyclerkofcourt.org
                                                                                                     Page 1 of 4
                                                   Case 19-35308       Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                           Exhibits A-N Pages 81-120 Page 39 of 40
                                             Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 B
             6/21/2019 1:34
       DATE:12/12/2019
 FILEDDATE:                 PM 20142001791
                       2:09 PM 20142001791




                                                                                           CREDITOR
FILED




                                                      38354
                                                      ________________
                                                                                                           6/21/2019 2:09 PM DOROTHY BROWN
                                                         Law Offices of Brendan R. Appel
                                                      Plaintiff

                                             Address: 191 Waukegan Road, Suite 360
                                                  Northfield
                                                  ____________________________         IL
                                                                               State: ____
                                                 60093
                                                 ________
                                                        847-730-4224
                                             Telephone: ________________________
                                                            BAPPEL@BALEGAL.COM




                                                 Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois     cookcountyclerkofcourt.org
                                                                                             Page 2 of 4
                                                       Case 19-35308   Doc 14-4 Filed 12/30/19 Entered 12/30/19 23:54:21 Desc Exhibit
                                                                           Exhibits A-N Pages 81-120 Page 40 of 40
                                             Citation to Discover Assets to a Third Party                              (03/14/18) CCM 0124 C
                                                                           ANSWER OF THIRD PARTY RESPONDENT CITATION

                                                                          Offsprings2, Inc. d/b/a Vertical Blinds Factory                          7/25/19
                                                                                                                                                 ___________
                            PM 20142001791
                               20142001791




                                                                     Lanny Gibrick/Alan's Draperies SSN. xxx-xx- ______
                                                                     __________________________                   2717           2014 M2 001791
                                                                                                                        Case No. _______________
                                                                                                                      19,341.59
                                                                                                              ________________
                       2:09 PM
             6/21/2019 1:34




                                                                                               INTERROGATORIES
       DATE:12/12/2019




                                             1.
                                                                                                                      Yes   No
 FILEDDATE:




                                             2.
FILED




                                                                                                                                                Yes   No


                                             3.
                                                                    Yes       No



                                             4.
                                                  A.                                              ____________               $ ____________
                                                  B.                                              ____________               $ ____________
                                                  C.                                              ____________               $ ____________
                                                  D.                                              ____________               $ ____________
                                                       (Describe)
                                                  E.                          Yes      No
                                                                           _____________________________
                                                       Less Right of Offset for Loans                                        $ ____________
                                                                                                                                 ____________
                                             5.


                                                  _________________             ________________________________             $ ___________
                                                  _________________             ________________________________             $ ___________
                                                  _________________             ________________________________             $ ___________
                                                   Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois              cookcountyclerkofcourt.org
                                                                                                        Page 3 of 4
